DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/2/2020 has been entered.
Response to Amendments
   The Amendment filed 12/2/2020 has been entered. Claims 1-2, 4-5, and 21-22 were amended and claims 23-25 were new. Thus, claims 1-25 are pending in the application.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the claimed feature “a receiver coil” in claims 19 and 25 must be shown or the feature canceled from the claims. With respect to the claim 1 objection to the drawings, only one brush is shown, and while the brush has a plurality bristles on it there is not shown to be a plurality of brushes. No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
Reference characters "310" and "1310" have been used to designate the same component in Fig. 3-D1.
Reference characters "320" and "1320" have been used to designate the same component in Fig. 3-D1.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 65 (Fig. 3c).
The drawings are objected to for failing to comply with 37 CFR 1.84(n) which states "graphic drawing symbols and other labeled representations may be used for conventional elements where appropriate." It further states that "in utility applications, the following symbols should be used to indicate various materials where material is an important feature of the invention." (See. MPEP 608.02(IX)). Contrary to the accepted standard, as shown in MPEP 608.02(IX), applicant has used the hatching in the following drawings Fig. 2A, 2C, 2D, 2F, 2G, 3A, 3D-1, 3D-2, and 3F and it is unclear as to what the applicant is trying to convey. For example, are these areas cross-sections or are they indications of selected materials in accordance with MPEP 608.02(IX)?
The drawings are objected to because of the following informalities: reference character "311" does not appear to be indicating a hot surface provided by the first thermally conductive element in Figs. 3A-3B, as the line appears to be drawn to the brushes or bristles.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “the one or more brushes” in lines 20-21 is confusing, as it is unclear whether this is meant to refer to the plurality of brushes claimed in line 7. For the purposes of examination, they will be interpreted as referring to the same limitation. Moreover, the limitation “a distal end” in line 23 is confusing, as it is unclear whether this 
Claim 3 recites the limitation "the range" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 16, this claim is an exact duplicate of claim 15, and thus it is unclear how this claim affects the scope of the invention.
Regarding claim 21, the limitation “the first thermally coupled element” in lines 24-25 is confusing, as it is unclear whether this is a new limitation without antecedent basis or if it is a typographical error which was meant to read --the first thermally conductive element--. For the purposes of examination, it will be interpreted a typographical error meant to read --the first thermally conductive element--.
Regarding claim 22, the limitation “a part of the first and second thermally conductive elements” in the last two lines is confusing, as it is unclear whether there is only one part for both the first and second thermally conductive elements, or if there are two parts with one part for each of the first and second thermally conductive elements. 
Claims 2, 4-15 and 17-20 are rejected due to their dependence on a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 9-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Eberlein (US 2014/0219701 A1) in view of Velezquez et al. (US 9,826,823 B1), Laghi (US 7,695,207 B1), and Yamazaki (US 2015/0121900 A1).
Regarding claim 1, as best understood, Eberlein discloses a device for treating skin (device for applying cosmetic or medicinal products) (abstract), the device comprising: 
a housing (104) (Fig. 1), and 
a proximal end of the device (first end of housing 104 with applicator 102) (Fig. 1; annotated Image 1 below) and a first distal end of said housing (second end of the device) (see annotated Image 1 below),
a support element (lip of housing 104 holding applicator 102) (Fig. 1),
wherein the device further comprises a first thermally conductive element (applicator 102, 602 is capable of holding and retaining thermal energy) (Figs. 1, 6; para. [0018]),
wherein the housing comprises a second thermally conductive element (heat sink 138, 606) (Figs. 1, 6; para. [0039]) configured as a heat sink (heat sink 138, 606) (Figs. 1, 6; para. [0039]), located at a distal end of the device (heat sink 138, 606 is at the second end of the device) (Fig. 1; see annotated Image 1 below),

Eberlein does not disclose a skin treatment head located at a proximal end of the device and releasably connected to said housing at a first distal end of said housing, wherein the skin treatment head comprises a plurality of brushes each brush comprising a plurality of bristles anchored in a support element comprised by the skin treatment head, the support defining a support plane from which the bristles extend, the first thermally conductive element arranged within a part of the skin treatment head, wherein the first thermally conductive element is configured adjacent the treatment head and partially circumferentially surrounds the treatment head such that the first thermally conductive element aligns longitudinally with the plurality of brushes extending from the support plane, and wherein the first thermally conductive element is configured such that when applying the skin treatment head to the skin the first thermally conductive element and the plurality of brushes are collectively positioned in physical contact with the skin, and wherein the first thermally conductive element is configured proximal to the one or more brushes selected from a range of 0-40 mm.
However, Eberlein does disclose the device can include a brush at a proximal end of the device, which is the location of the applicator 102 (Eberlein; para. [0022]; see annotated Image 1 below). Furthermore, Velazquez teaches a heated brush for applying a cream to a body (Velazquez; abstract) including a skin treatment head releasably connected to said housing at a  wherein the first thermally conductive element is configured proximal to the one or more brushes selected from a range of 0-40 mm (heater means 28 is shown to be in contact with at, and thus 0 mm proximal to, least one brush 26a-c in the Laghi Figs. 3B, 14B, 15B, 17B embodiments and a short distance away from at least one brush 26a-c in the Laghi Figs. 4B, 7B, 8B, 16B embodiments; thus, Laghi teaches a range which overlaps the claimed 0-40 mm range).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Eberlein device to include a skin treatment head releasably connected to said housing, as taught by Velazquez and Laghi, on the Eberlein applicator 102 for the purpose of providing a suitable brush as suggested by Eberlein (Eberlein; para. [0022]), thereby enhancing the device’s ability to apply/manipulate a product on a user’s skin (Eberlein; para. [0022]) as well as enhancing user comfort during use of the device by proving a user with a softer surface contacting their skin. Moreover, the modified Eberlein device would thus teach wherein the first thermally conductive element (Eberlein applicator 102 and Laghi heater means 28 together form the claimed first thermal conductive element) is configured adjacent the treatment head and partially circumferentially surrounds the treatment head (Laghi base 24 with brushes 26a-c would have been added on top of the Eberlein applicator 102 such that the brushes could contact the user’s skin, thus the Eberlein applicator 102 would be below the Laghi base 24; the Eberlein applicator 102 would thus at least partially circumferentially surround the bottom surface of the Laghi base 24).

However, Eberlein does disclose the applicator 102 can be rotatable. Furthermore, Laghi teaches a brush to apply heated gel (Laghi; abstract) wherein the housing encloses an actuator (motor means inside of hollow housing) (Laghi; claim 10) configured to rotate said skin treatment head (heater means and brushes are mounted for rotation) (Laghi; claim 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Eberlein device to include the housing enclosing an actuator configured to rotate said skin treatment head, as taught by Laghi, for the purpose of providing a suitable rotation mechanism to more effectively evenly coat a surface of the skin with a substance while providing a massaging effect.
Eberlein does not disclose said second thermally conductive element is located at an outer surface of the housing.
However, Yamazaki teaches a beauty treatment device (Yamazaki; abstract) wherein both the first and second conductive elements are located on an outer surface of said housing (Peltier element 110 and heat sink 170 use plates 160a, 160b on a casing 10 to provide a user with both warm and cool sections simultaneously) (Yamazaki; Figs. 1A-1B, 6; abstract; para. [0015]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Eberlein device’s second thermally conductive element to include a plate on the housing such that second conductive element would be located on an outer surface of the housing, as taught by Yamazaki, for the purpose of 

    PNG
    media_image1.png
    745
    767
    media_image1.png
    Greyscale

Image 1. Annotated Eberlein Fig. 1 to show how Eberlein can teach the limitations of claims 1 and 7.
Regarding claim 2, the modified Eberlein device teaches wherein the one or more brushes have a brush height (h1) (height of Laghi bristles in brushes 26a-c) (Laghi; Figs. 3A-4B, 6-8B, 14A-17B, 26A-27B) relative to a support plane (P) defined by the support element (plane defined by the top flat surface of base 24) (Laghi; Figs. 3A-4B, 6-8B, 14A-17B, 26A-27B), wherein the first thermally conductive element has an element height (h2) higher than said support plane (P) (heating element 28 extends beyond the base 24 supporting it in the direction of the bristles) (Laghi; Figs. 14A-17B, 26A-27B) wherein the element height (h2) is equal to or lower than the brush height (h1) (heating element 28 does not extend beyond the bristles) (Laghi; 
Regarding claim 4, the modified Eberlein device teaches discloses wherein the first thermally conductive element is configured adjacent to the skin treatment head (Eberlein applicator 102 would be attached below the Laghi base 24) (Eberlein, Fig. 1, para. [0022]; Laghi, Figs. 3A-4B, 6-8B, 14A-17B, 26A-27B), but does not explicitly teach wherein the first thermally conductive element is configured at a shortest distance (d1) to the skin treatment head selected from a range of 0.5-15 mm (the shortest distance is being interpreted as the distance between the first thermally conductive element and the skin treatment head, and as the modified Eberlein teaches these two structures are attached, this distance would be zero).
However, it would have been within the skill of one of ordinary skill in the art to optimize the shortest distance between the first thermally conductive element and the skin treatment head to be in the range of 0.5-15mm as claimed, for the purpose of increasing the distance between the two structures and thereby optimizing the amount of heat lost between the two structures so that the heat sensation applied to a user is not too hot for comfort (see MPEP 2144.05(II)(A)).
Regarding claim 9, the modified Eberlein device teaches wherein the thermoelectric element is configured to cool in the first mode said second thermally conductive element (Peltier element can cool heat sink 606) (Eberlein; para. [0039]), and wherein the skin treatment head is releasably attached to the housing such that when the skin treatment head is attached to the housing, the housing is configured to at least partially shield the second 
Regarding claim 10, Eberlein discloses wherein the skin treatment head comprises a battery configured to provide electrical power to the thermoelectric element (electrical source 110 provides power to element 106, 604) (Fig. 1; para. [0019]).
Regarding claim 11, the modified Eberlein device is silent on wherein the skin treatment head is configured to rotate about an axis element wherein the first thermally conductive element is associated with the axis element.
However, Laghi further teaches an embodiment of their device wherein the skin treatment head is configured to rotate about an axis element (base 24 is rotated about the output shaft of motor means 42 for rotation in the embodiment of Laghi Figs. 13A-13C, col. 7, lines 57-67) wherein the first thermally conductive element is comprised by the axis element or wherein the first thermally conductive element is associated with the axis element  (heater means 28 mounted on output shaft) (Laghi Figs. 13A-13C, col. 7, lines 57-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Eberlein device such that the skin treatment head is configured to rotate about an axis element wherein the first thermally conductive element is associated with the axis element, as taught by Laghi, for the purpose of providing a user with an additional massaging effect when the device is applied to the user.
Regarding claim 12, the modified Eberlein device teaches wherein the skin treatment head is configured to rotate about an axis element (output shaft of motor means 42 for 
Regarding claim 13, Eberlein discloses wherein the thermoelectric element comprises a Peltier element comprising two different thermal conductors, wherein a first thermal conductor comprises said first thermally conductive element and wherein a second thermal conductor comprises said second thermally conductive element (Peltier element 106, 604 which transfers heat between applicator 102, 602 and heat sink 138, 606) (Figs. 1, 6; para. [0039]).
Regarding claim 14, the modified Eberlein device teaches wherein the housing further comprises a control system configured to control the actuator and the first thermally conductive element (Eberlein electronic circuit controls the temperature, and one of ordinary skill in the art would have found it obvious to modify the electronic circuit to control the Laghi motor means 42 as well when incorporating the motor means into the Eberlein device in order to simplify the production and use of the device) (Eberlein, para. [0019]), a user interface functionally coupled to the control system (on/off switch 134 and temperature setting 
Regarding claims 15-16, as best understood, Eberlein discloses wherein the thermoelectric element is used for heating or cooling the first thermally conductive element (Peltier element 106, 604 can cool or heat the applicator 102, 602) (Eberlein; Figs. 1, 6; para. [0039]).
Regarding claim 17, Eberlein discloses wherein the thermoelectric element is used for heating the first thermally conductive element and for cooling the second thermally conductive element (Peltier element 106, 604 can heat the applicator 102, 602 and cool heat sink 138, 606) (Eberlein; Figs. 1, 6; para. [0039]).
Regarding claim 20, the modified Eberlein device teaches wherein the first thermally conductive element and the second thermally conductive element are releasably associated with the skin treatment head (Velazquez brush assembly is removable) (Velazquez; Figs. 1-2; col. 4, lines 48-56).
Claims 3, 5-8, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Eberlein in view of Velazquez, Laghi, and Yamazaki as applied to claim 1 above, and further in view of Chiurco et al. (US 4,860,748).
Regarding claim 3, as best understood, the modified Eberlein device teaches the invention as previously claimed, but does not teach wherein the thermoelectric element is configured to heat in a first mode said first thermally conductive element to a temperature selected from a range of 34-45 °C, and wherein the thermoelectric element is configured to 
However, Chiurco teaches a device for treating pain (Chiurco; title; abstract) which includes heating the first thermally conductive element (Peltier effect tiles 22A-22D) (Chiurco; Fig. 4A) to a temperature selected from the range of 34-45 °C (heating the tiles 22A-22H a preferable operation range of 19-44 degrees Celsius with a preferred hot temperature of 41 degrees Celsius) (Chiurco; col. 5, lines 52-55), and cooling the first thermally conductive element to a temperature selected from the range of 5-25 °C (heating the tiles 22A-22H to a preferable operation range of 19-44 degrees Celsius with a preferred cold temperature of 19 degrees Celsius) (Chiurco; col. 5, lines 52-55).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the operational temperature range of the Eberlein thermoelectric element to heat the first thermally conductive element to a temperature selected from a range of 34-45 °C and to cool in a second mode said first thermally conductive element to a temperature selected from the range of 5-25 °C, as taught by Chiurco, in order to provide a temperature range what would provide more effective therapy treatment for soothing pain (Chiurco; title; abstract).
Regarding claim 5, Chiurco teaches wherein the thermoelectric element is configured to cool in the first mode said second thermally conductive element to a temperature selected from a range of 5-25 0
Regarding claim 6, Eberlein discloses wherein the housing comprises a first end, closest to the skin treatment head (end of housing 104 with applicator 102) (Fig. 1), and a second end, farthest away from the skin treatment head (end of housing 104 farthest from applicator 102) (Fig. 1), wherein the second thermally conductive element is configured between the first end and the second end (heat sink 138 is between the two ends) (Fig. 1).
Regarding claim 7, Eberlein discloses wherein the housing comprises a first end closest to the skin treatment head and a second end farthest away from the skin treatment head, wherein the second thermally conductive element is configured at the second end (see annotated Image 1 above).
Regarding claim 8, the modified Eberlein device teaches wherein the housing comprises a first end closest to the skin treatment head and a second end farthest away from the skin treatment head, wherein the second thermally conductive element is configured at the first end (see annotated Image 2 below), wherein the skin treatment head is releasably connected to the housing (base unit 102 of bristle assembly 100 is removable) (Velazquez; Figs. 1-2; col. 4, lines 48-56) such that when the skin treatment head is associated with the housing, the skin treatment head is configured to at least partially shield the second thermally conductive element (Eberlein heat sink 138, 606 is covered by applicator 102, which would be attached to the Velazquez removable brush assembly 100) (Eberlein, Fig. 1).

    PNG
    media_image2.png
    745
    806
    media_image2.png
    Greyscale

Image 2. Annotated Eberlein Fig. 1 to show how Eberlein can teach the limitations of claim 8.
Regarding claim 23, Chiurco teaches wherein in a first mode, the thermoelectric element is configured to heat the first thermally conductive element at any one of a plurality of user selectable heating temperatures (heating the tiles 22A-22H in a preferable operation range of 19-44 degrees Celsius with a preferred hot temperature of 41 degrees Celsius) (Chiurco; col. 5, lines 52-55).
Regarding claim 24, .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Eberlein in view of Velazquez, Laghi, and Yamazaki as applied to claim 1 above, and further in view of Zuckerbrod (US 6,355,007 B1).
Regarding claim 18, the modified Eberlein device teaches the invention as previously claimed, but does not teach wherein a source of power for the thermoelectric element is different and independent of a source of power for the actuator.
However, Zuckerbrod teaches a treatment device (massage device) (Zuckerbrod; abstract) in which two structures each have a source of power different and independent of the other (vibration pad 105 has a dedicated power source of coil 129; buffing wheel 128 has a separate motor 110 with battery 107) (Zuckerbrod; Fig. 8; col. 4, lines 46-57).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Eberlein device to include a source of power for the thermoelectric element being different and independent of a source of power for the actuator, as taught by Zuckerbrod, for the purpose of simplifying the controlling of the device as each element would have its own button for activating only the individual element (Zuckerbrod; Fig. 8; col. 4, lines 46-57), thereby also conserving power when a user only needs to use one of the elements.
Claims 19 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Eberlein in view of Velazquez, Laghi, and Yamazaki as applied to claim 1 above, and further in view of Mongan et al. (US 2015/0313354 A1).
Regarding claim 19, the modified Eberlein device teaches the invention as previously claimed, but does not teach wherein the treatment head comprises a receiver coil for wireless charging of a rechargeable battery.
However, Mongan teaches a powered facial brush device (Mongan, abstract) including a receiver coil for wireless charging of a rechargeable battery (internal charging coil at the brush head is used to charge the battery source at the brush head) (Mongan; Fig. 2; para. [0036]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Eberlein treatment head to include a receiver coil for wireless charging of a rechargeable battery, as taught by Mongan, for the purpose of enhancing the convenience of using the device, as the user would simply have to rest the device on an inductive charging station rather than manually replace the battery or having to plug in the device whenever the battery needs recharging.
Regarding claim 25, Mongan teaches wherein the device further comprises a receiver coil in the treatment head for wireless charging of a rechargeable battery within the treatment head (internal charging coil at the brush head is used to charge the battery source at the brush head) (Mongan; Fig. 2; para. [0036]).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Eberlein in view of Velezquez and Laghi.
Regarding claim 21, as best understood, Eberlein discloses a device for treating skin (device for applying cosmetic or medicinal products) (abstract), the device comprising: 
a housing (104) (Fig. 1), 
a proximal end of said housing (end of housing 104 with applicator 102) (Fig. 1),

wherein the housing comprises a second thermally conductive element, configured as a heat sink and arranged within a part of the housing at said proximal end of said housing below the first thermally conductive element (temperature modulating element 106, 604 with heat sink 138, 606 is in housing 104 and below applicator 102) (Figs. 1, 6; para. [0039]), partially shielded by the first thermally conductive element (applicator 102 shields the temperature modulating element 106, 604 with heat sink 138, 606) (Fig. 1),
wherein a face of the second thermally conductive element adjacent the first thermally element (side of temperature modulating element 106, 604 directly contacting applicator 102, 602) (Figs. 1, 6) becomes accessible to the skin of the user upon removal (the side of temperature modulating element 106, 604 with would be accessible when the applicator 102, 602 is removed) (Figs. 1, 6), 
wherein the device comprises a thermoelectric element (Peltier device 106, 604) (Figs. 1, 6; para. [0039]) configured to heat in a first mode said first thermally conductive element and to cool in the first mode said second thermally conductive element (when the flow of electricity is reversed, the Peltier device would draw heat away from heat sink 138, 606 and towards applicator 102, 602) (Figs. 1, 6; para. [0039]).
Eberlein does not disclose a skin treatment head releasably connected to said housing at a first proximal end of said housing, wherein the skin treatment head comprises one or more brushes attached to a support element, the first thermally conductive element arranged within a part of the skin treatment head at said proximal end of said housing configured proximal to 
However, Eberlein does disclose the device can include a brush at the location of the applicator 102 (Eberlein; para. [0022]). Furthermore, Velazquez teaches a heated brush for applying a cream to a body (Velazquez; abstract) including a skin treatment head releasably connected to said housing at a first proximal end of said housing (base unit 102 of bristle assembly 100 is removable) (Velazquez; Figs. 1-2; col. 4, lines 48-56), wherein the skin treatment head comprises one or more brushes attached to a support element (bristles 104 on base unit 102 of the bristle assembly 100, which is attached to a lip of housing assembly 20) (Velazquez; Figs. 1-2), and removal of the treatment head (base unit 102 of bristle assembly 100 is removable) (Velazquez; Figs. 1-2; col. 4, lines 48-56). Moreover, Laghi teaches a brush to apply heated gel (Laghi; abstract) in which examples of how the Eberlein applicator 102 (i.e. the claimed first thermal conductive element) could be attached to a skin treatment head comprising one or more brushes attached to a support element are shown (heater means 28 on a base 24 with brush 26 or brushes 26a-c) (Laghi; Figs. 1A-1B, 3A-4B, 5A-5B, 6-8B, 13A-17B, 26A-27B), including wherein the first thermally conductive element is arranged within a part of the skin treatment head at said proximal end of said housing configured proximal to the one or more brushes selected from a range of 0-40 mm (heater means 28 is shown to be within base 24 and in contact with at, and thus 0 mm proximal to, least one brush 26a-c in the Laghi Figs. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Eberlein device to include a skin treatment head releasably connected to said housing at a first proximal end of said housing wherein the skin treatment head comprises one or more brushes attached to a support element, as taught by Velazquez and Laghi, for the purpose of providing a suitable brush as suggested by Eberlein (Eberlein; para. [0022]), thereby enhancing user comfort during use of the device by proving a user with a softer surface contacting their skin. Moreover, the modified Eberlein device would thus teach the second thermally conductive element partially shielded by the first thermally conductive element when the skin treatment head is attached to the housing (Eberlein applicator 102 with Laghi base 24 and brushes 26a-c partially shields the Eberlein temperature modulating element 106, 604 with heat sink 138, 606 when attached to the Eberlein housing 104) (Eberlein; Fig. 1), and wherein a face of the second thermally conductive element adjacent the first thermally coupled element (side of Eberlein temperature modulating element 106, 604 directly contacting applicator 102, 602) (Eberlein; Figs. 1, 6) becomes accessible to the skin of a user upon removal of the skin treatment head (the side of Eberlein temperature modulating element 106, 604 with would be accessible when the Eberlein applicator 102, 602 with Laghi base 24 and brushes 26a-c is removed) (Eberlein; Figs. 1, 6).
Eberlein does not disclose the housing encloses an actuator configured to rotate said skin treatment head.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Eberlein device such that the housing encloses an actuator configured to rotate said skin treatment head, as taught by Laghi, for the purpose of providing a suitable rotation mechanism to more effectively evenly coat a surface of the skin with a substance while providing a massaging effect.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Eberlein in view of Velezquez, Laghi, and Anderson (US 2009/0012434 A1).
Regarding claim 22, as best understood, Eberlein discloses a device for treating skin (device for applying cosmetic or medicinal products) (abstract), the device comprising: 
a housing (104) (Fig. 1), 
and a proximal end of said housing (end of housing 104 with applicator 102) (Fig. 1), 
wherein the device further comprises a first thermally conductive element (applicator 102, 602 is capable of holding and retaining thermal energy) (Figs. 1, 6; para. [0018]), 
wherein the housing comprises a second thermally conductive element configured within a part of the housing (heat sink 138, 606 inside housing 104) (Figs. 1, 6; para. [0039]), 
wherein said second thermally conductive element is configured as a heat sink (heat sink 138, 606) (Figs. 1, 6; para. [0039]), 

and wherein the wherein the first thermally conductive element is provided with a respective coating at a part of the first thermally conductive element that comes in contact with skin of a user (applicator 102 may be coated) (para. [0018]).
Eberlein does not disclose a skin treatment head releasably connected to said housing at a proximal end of said housing, wherein the skin treatment head comprises one or more brushes attached to a support element, the first thermally conductive element arranged within a part of the skin treatment head proximal to the one or more brushes selected from the range of 0-40 mm.
However, Eberlein does disclose the device can include a brush at the location of the applicator 102 (Eberlein; para. [0022]). Furthermore, Velazquez teaches a heated brush for applying a cream to a body (Velazquez; abstract) including a skin treatment head releasably connected to said housing at a proximal end of said housing (base unit 102 of bristle assembly 100 is removable) (Velazquez; Figs. 1-2; col. 4, lines 48-56), wherein the skin treatment head comprises one or more brushes attached to a support element (bristles 104 on base unit 102 of the bristle assembly 100, which is attached to a lip of housing assembly 20) (Velazquez; Figs. 1-2). Moreover, Laghi teaches a brush to apply heated gel (Laghi; abstract) in which examples of how the Eberlein applicator 102 (i.e. the claimed first thermal conductive element) could be 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Eberlein device to include a skin treatment head releasably connected to said housing at a proximal end of said housing wherein the skin treatment head comprises one or more brushes attached to a support element, as taught by Velazquez and Laghi, for the purpose of providing a suitable brush as suggested by Eberlein (Eberlein; para. [0022]), thereby enhancing user comfort during use of the device by proving a user with a softer surface contacting their skin. 
Eberlein does not disclose the housing encloses an actuator configured to rotate said skin treatment head.
However, Eberlein does disclose the applicator 102 can be rotatable. Furthermore, Laghi teaches a brush to apply heated gel (Laghi; abstract) wherein the housing encloses an actuator (main body 12 houses motor means 42) (Laghi; Figs. 13A-13C) configured to rotate said skin 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Eberlein device such that the housing encloses an actuator configured to rotate said skin treatment head, as taught by Laghi, for the purpose of providing a suitable rotation mechanism to more effectively evenly coat a surface of the skin with a substance while providing a massaging effect.
Eberlein does not disclose wherein the wherein the second thermally conductive element is provided with a respective coating at a part of the second thermally conductive elements that come in contact with skin of a user.
However, Anderson teaches a device to treat the skin (Anderson; abstract) wherein the second thermally conductive element is provided with a respective coating at a part of the second thermally conductive elements that come in contact with skin of a user (cooling plate 1020 may be coated with a lubricious coating such as Teflon to prevent tissue sticking) (Anderson; para. [0045]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second thermally conductive element of Eberlein to include a coating, as taught by Anderson, for the purpose of ensuring the cold second thermally conductive element does not stick uncomfortably to a user’s skin (Anderson; para. [0045]), as the Eberlein cold second thermally conductive element can come into contact with a user’s skin when the device is being disassembled.

Response to Arguments
Applicant's arguments filed 12/2/2020 have been fully considered but they are not persuasive. 
On page 11 of the Applicant’s remarks, the Applicant argues that they have amended the drawings to overcome all of the previous drawing objections. However, the Examiner respectfully disagrees. The drawing amendments submitted on 12/2/2020 were sufficient to address and overcome some, but not all, of the previous office actions objections. Thus, those unaddressed objections have been reiterated above.
On page 11 of the Applicant’s remarks, the Applicant argues that they have amended the drawings to overcome all of the previous 35 U.S.C. 112(b) rejections. However, the Examiner respectfully disagrees. The claim amendments did not address every 35 U.S.C. 112(b) rejection of the previous office action, and the amendments have raised new 35 U.S.C. 112(b) rejections as well. Thus, both old and new 35 U.S.C 112(b) claim rejections are recited above.
On page 14 of the Applicant’s remarks, particularly in the second and third paragraphs, the Applicant argues that there is nothing in Eberlein or Velazquez to suggest that the Eberlein applicator 102 is combinable with the brush assembly of Velazquez, as it is not clear from the disclosure of Eberlein how the applicator 102 might incorporate a brush. However, the Examiner respectfully disagrees. Firstly, Eberlein does disclose that the applicator 102, which is a heating element, may include a brush (Eberlein; para. [0022]). Secondly, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 
On page 16 of the Applicant’s remarks, particularly in the first paragraph, the Applicant argues that the Eberlein applicator 102 could not be properly combined with the Laghi heater means 28. However, the Examiner respectfully disagrees. The Applicant has not given a reason as to why Eberlein can not be combined with Laghi. As such, since both the Eberlein reference and Laghi references are similar in that they both teach having a heating means and a brush on an end of a device (Eberlein, para. [0016], para. [0022]; Laghi, Figs. 3A-4B, 6-8B, 14A-17B, 26A-27B, col. 2, lines 15-17), Eberlein can still be modified by Laghi to teach the claimed specific designs of a device having both brushes and a heating element. 
On page 17 in the first and second paragraphs of the Applicant’s remarks, the Applicant argues that the prior art of record does not teach the newly amended limitation of “the first thermally conductive element is configured adjacent the treatment head and partially circumferentially surrounds the treatment head such that the first thermally conductive element aligns longitudinally with the plurality of brushes extending from the support plane” in the newly amended claim 1. However, the Examiner respectfully disagrees. As detailed in the rejection of claim 1 above, the modified Eberlein device teaches this limitation as the first 
On page 20 in the first paragraph of the Applicant’s remarks, the Applicant argues that the prior art of record does not teach the newly amended limitations in claim 21. However, the Examiner respectfully disagrees. The prior art of record can be used to reject the amended claim 21 as detailed in the 35 U.S.C. 103 rejection of claim 21 above.
On page 20 in the second paragraph of the Applicant’s remarks, the Applicant argues that the Eberlein reference is not properly combinable with either the Laghi or Velazquez references to teach claim 22. However, the Examiner respectfully disagrees for the reasons explained in paragraphs 53-54 of this office action above. 
On page 20 in the second paragraph of the Applicant’s remarks, the Applicant argues that the combination of Eberlein reference with the Velazquez and Laghi references does not teach the amended claim 22. The Examiner agrees, and has thus added the new Anderson reference to the Eberlein, Velazquez, and Laghi combination in order to teach the newly amended claim 22 as detailed above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032.  The examiner can normally be reached on Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785